Citation Nr: 0312482	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  He died on December [redacted], 2000.  The appellant is his 
surviving spouse.

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In this decision, the RO denied entitlement 
to service connection for the cause of the veteran's death 
and entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REMAND

In her substantive appeal of June 2001, the appellant 
requested a hearing before a traveling Veterans Law Judge 
(VLJ) sitting at the RO.  Such a hearing was held in August 
2001.  However, the VLJ that conducted the August 2001 
hearing is no longer in the employment of the Board of 
Veterans' Appeals (Board).  By letter of early May 2003, the 
Board inquired of the appellant if she desired a hearing 
before another VLJ.  She responded in late May 2003 that she 
wished to have a Board hearing via video conference.  Thus, 
the appellant must be scheduled for the next available 
hearing before the Board via video conference.  See 38 C.F.R. 
§§ 19.3(b), 20.700(a), (e), 20.703 (2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing before the 
Board via video conference.  She should 
be notified of the time and place of this 
hearing at her last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



